CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated December 29, 2010 on the financial statements of Meehan Mutual Funds, Inc., comprised of the Meehan Focus Fund (the “Fund”), as of October 31, 2010 and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to Meehan Mutual Funds, Inc. Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio February 28, 2011
